UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Annual Report Morgan Dempsey Small/Micro Cap Value Fund (MITYX) August 31, 2012 Investment Adviser Morgan Dempsey Capital Management, LLC 309 North Water Street Suite 510 Milwaukee, Wisconsin 53202 Phone: 877-642-7227 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENTS OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 NOTICE OF PRIVACY POLICY & PRACTICES 25 ADDITIONAL INFORMATION 26 Dear Shareholder, This past year we saw both a downturn in the equity markets during the latter part of 2011, followed in 2012 by a surge in equity markets driven by greater risk appetites and speculation.In both market conditions the Fund performed relative to its benchmark, the Russell 2000® Value Index, as we expected it to.While it is not always the case, typically in down markets the Fund should outperform the Russell 2000® Value Index, and in up markets the Fund will generally underperform the Russell 2000® Value Index.This is a reflection of the goal of the fund to invest in only, what we believe to be, the strongest small companies. We applied a Graham/Dodd valuation methodology looking for inefficiently priced small/micro-cap companies with robust “fortress balance sheets” and ample free cash flow that in most cases are managed by what we call “Founder/Owner Operator” management teams.In periods of trepidation, our companies will typically weather the storm better than their peers.In speculative periods, where solid earnings and healthy balance sheets are not as important, our companies will typically do well, but not as well as the more speculative issues. Performance For the Fund’s fiscal year ended August 31, 2012 the Fund returned 6.40% vs. the Russell 2000® Value Index, which returned 14.08% and the Russell Microcap® Value Index, which returned 17.28%. Issue Specific As of the Fund year end of August 31, 2012, issue specific performance that has aided the performance of the Fund has been led by: Sturm Ruger & Company up +51.48% and Granite Construction, Inc. up +40.35%.An issue of note that has hurt the performance of the Fund is National Presto Industries, Inc., down -15.67%, and Unit Corporation down -15.62% year to date as of August 31, 2012. Just prior to the November election, we find ourselves compelled as a function of our fiduciary responsibility, to communicate to you the risks as we see them to the economic and market landscape in the U.S. Risk to the economic landscape in the U.S. • Federal Spending and Debt: We continue to see Federal spending and debt as a plague to the economy and eventually the equity markets, along with bureaucratic regulation growth and the uncertainty in 2013 of the impending “fiscal cliff”. • Unemployment: The unemployment rate has stubbornly stayed above 8%; unemployment, underemployment, and search abandonment have remained high and are a barometer of this uncertain recovery. In the 2nd quarter of 2012, a deterioration in economic bid/quote activity, order bookings, employment hiring, capital formation and capital property, plant and equipment (PP&E) expenditures argue for a rotation or sale of cyclical or industrial and technology sectors, which was evident in the quarter.Capitalized multiple assignments, such as Price/Earnings (P/E), Price/EBITDA (P/EBITDA), Enterprise Value/EBITDA (EV/EBITDA) or Price/Sales (P/S), contracted as expected in the cyclical leverage sectors. However, there was a notable rotation to speculative C and D rated, high beta/low quality common stocks, or toward more “story concept” stocks such as pharmaceutical and biotechnology issues. This is curious, since stocks that are cash void and have debt leveraged balance sheets should rollover rather than form market price leadership in the late stages of the economic cycle. 3 The passage of the Affordable Health Care Act of 2012, which wrests control of the 18% of gross domestic product (GDP) healthcare sector to President Obama’s jurisdiction, may retard the demographic battle to rein in costs. The proliferation of rationed medicine, death boards, reimbursement caps and universal insurance coverage should operate as a regulatory depressant to technology formation in medicine, devices and bio-technology, in addition to the taxes levied on device manufacturers. Here again 5 of the top 30 Russell 2000® Index stock performers in the 2nd quarter of 2012, bio-technology and pharmaceutical drug original equipment manufacturer (OEM) issues that face the future assault of The Affordable Healthcare Act; yet the stocks rally! The zero rate environment of the Federal Reserve should have been an elixir to cash dividend yield focused equity issues, which performed muted at best. The margin-of-safety cushion in yield, which failed to limit the sell-off in price, now measures normalized common stocks approaching 3%-4% yields. Unemployment is trending in the low 8% range with the rhetoric of the “jobless recovery” which still is 4,700,000 jobs below the 2007 peak. Given the reality of the current economic malaise, there remains a stratified demand for high skill educated professional and technical employees while the minimum wage unskilled entry level jobs which have gone unfilled. Potential Opportunities If at the end of the upcoming election cycle, we get a sound economic and regulatory policy out of Washington, and a clear and positive leader in the White House, we believe in that environment a more positive sentiment will develop and the current anemic recovery will assume a more historic recovery pattern. Year End Perspective A recent late July 2012 opinion editorial column in the Wall Street Journal was highlighted by a 26 month graph of GDP growth which began in December 1982 and July 2010 to show the differences in two economic recoveries. The Reagan Era green line was double plus the anemic Obama Era red line, the output gap in GDP is the lost productivity and misery heaped on the U.S. taxpayer, laborer, capitalist, inventor, investor, researcher and business owner. Americans will venture this November to the polls and given our Founder/Owner/Operator aptitude toward business culture and fluid, flexible, pragmatic and sense of urgency business models, we hope the citizenry have a Reagan moment. President Calvin “Silent Cal” Coolidge lowered tax rates and reduced the Federal bureaucracy by 35% in scope and size which aided the Roaring 20’s economy. We believe this is the course of action required rather than the rhetoric of a civil agitator presiding over an anemic and listless economy. Time is short; and we join American businesses and investors as we await the outcome of the November election. Regardless of the outcome of the election however, we believe the defensive characteristics of the Fund, with our emphasis on “Fortress Balance sheets” and “Founder Owner Operator” should aid us in both our relative and absolute performance for the new year. 4 Past performance is not a guarantee of future results. The information provided herein represents the opinion of Morgan Dempsey Capital Management, LLC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.Investments in small and micro cap companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values.The Russell Microcap® Value Index measures the performance of the microcap value segment of the U.S. Equity market.It includes those Russell Microcap Index companies with lower price-to-book ratios and lower forecasted growth values.The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe.You cannot invest directly in an index. Price/Earnings (P/E) Ratio is a valuation ratio of a company’s current share price compared to its per-share earnings. Price/EBITDA (P/EBITDA) is the ratio of a company’s stock price to its earnings before interest, tax, depreciation, and amortization. Enterprise Value/EBITDA (EV/EBITDA) is a financial ratio that measures a company’s return on investment. Price to Sales (P/S) is a ratio for valuing a stock relative to its own past performance.Price to sales is calculated by dividing a stock’s current price by its revenue per share for the trailing 12 months. Beta is a measure of volatility of a security or a portfolio in comparison to the market as a whole. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. This report is intended for the shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. The Morgan Dempsey Small/Micro Cap Value Fund is distributed by Quasar Distributors, LLC. 5 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/12 – 8/31/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 90 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 3/1/12 8/31/12 3/1/12 – 8/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.30%, multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. 7 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. To achieve its investment objective, the Fund invests in companies with micro- and small-size market capitalizations (“micro-cap” and “small-cap” companies).The Fund currently defines micro-cap companies as companies with market capitalizations between $30 million and $500 million and small-cap companies as companies with market capitalizations between $500 million and $3 billion.Under normal market conditions, at least 80% of the Fund’s net assets, plus the amount of any borrowings for investment purposes, will be invested in common stocks and other equity securities of micro-cap and small-cap companies.The Fund’s allocation of portfolio holdings as of August 31, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) Continued 8 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2012 Annualized Since Inception Six Months One Year (12/31/10) Morgan Dempsey Small/Micro Cap Value Fund -2.39% 6.40% 1.41% Russell 2000 Value Index 2.03% 14.08% 2.59% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-642-7227. The Fund imposes a 2.00% redemption fee on shares redeemed within ninety days of purchase.Performance quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 2000 Value Index is an unmanaged index of those Russell 2000 companies chosen for their value orientation. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 9 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments August 31, 2012 Shares Value COMMON STOCKS – 94.68% Accommodation – 1.48% Marcus Corp. $ Monarch Casino & Resort, Inc. (a) Animal Production – 1.56% Cal-Maine Foods, Inc. Chemical Manufacturing – 7.37% Aptargroup, Inc. Balchem Corp. KMG Chemicals, Inc. Stepan Co. Zep, Inc. Clothing and Clothing Accessories Stores – 6.15% Buckle, Inc. JOS A Bank Clothiers, Inc. (a) Computer and Electronic Product Manufacturing – 7.50% Atrion Corp. Badger Meter, Inc. Bio-Rad Laboratories, Inc. – Class A (a) Cabot Microelectronics Corp. Cubic Corp. Espey Manufacturing & Electronics Corp. Koss Corp. Lakeland Industries, Inc. (a) LSI Industries, Inc. MKS Instruments, Inc. Credit Intermediation and Related Activities – 1.07% First of Long Island Corp. Orrstown Financial Services, Inc. (a) Electrical Equipment, Appliance, and Component Manufacturing – 3.45% National Presto Industries, Inc. Powell Industries, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2012 Shares Value Fabricated Metal Product Manufacturing – 8.01% CPI Aerostructures, Inc. (a) $ Lincoln Electronic Holdings, Inc. LS Starrett Co. Sturm Ruger & Co., Inc. Synalloy Corp. Food and Beverage Stores – 3.43% Harris Teeter Supermarkets, Inc. Weis Markets, Inc. Food Manufacturing – 7.47% Flowers Foods, Inc. J & J Snack Foods Corp. Sanderson Farms, Inc. Tootsie Roll Industries, Inc. Heavy and Civil Engineering Construction – 5.02% Granite Construction, Inc. Insurance Carriers and Related Activities – 0.85% Erie Indemnity Co. – Class A Machinery Manufacturing – 13.98% Columbus McKinnon Corp. (a) Dril-Quip, Inc. (a) Gorman-Rupp Co. Graham Corp. Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. – Class A (a) Hardinge, Inc. Lufkin Industries, Inc. Mfri, Inc. (a) Sauer-Danfoss, Inc. SIFCO Industries, Inc. Twin Disc, Inc. Management of Companies and Enterprises – 0.48% Bar Harbor Bankshares The accompanying notes are an integral part of these financial statements. 11 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2012 Shares Value Merchant Wholesalers, Nondurable Goods – 1.11% Hawkins, Inc. $ Miscellaneous Manufacturing – 9.37% ICU Medical, Inc. (a) Johnson Outdoors, Inc. – Class A (a) Merit Medical Systems, Inc. (a) Mine Safety Appliances Co. Oil-Dri Corp. of America Utah Medical Products, Inc. Nonmetallic Mineral Product Manufacturing – 2.63% Apogee Enterprises, Inc. Eagle Materials, Inc. Oil and Gas Extraction – 3.13% Unit Corp. (a) Plastics and Rubber Products Manufacturing – 1.25% Span-America Medical Systems, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.40% KBW, Inc. Value Line, Inc. Sporting Goods, Hobby, Book, and Music Stores – 0.98% Cabela’s, Inc. (a) Support Activities for Mining – 1.22% Dawson Geophysical Co. (a) RPC, Inc. Transportation Equipment Manufacturing – 4.77% Astec Industries, Inc. (a) LB Foster Co. Sun Hydraulics Corp. The accompanying notes are an integral part of these financial statements. 12 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Schedule of Investments (Continued) August 31, 2012 Shares Value Truck Transportation – 1.27% Marten Transport Ltd. $ Werner Enterprises, Inc. Water Transportation – 0.73% Kirby Corp. (a) TOTAL COMMON STOCKS (Cost $2,609,134) SHORT-TERM INVESTMENTS – 5.96% First American Prime Obligations Fund – Class Z, 0.066% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $169,307) Total Investments (Cost $2,778,441) – 100.64% Liabilities in Excess of Other Assets– (0.64%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at August 31, 2012. The accompanying notes are an integral part of these financial statements. 13 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Assets and Liabilities August 31, 2012 Assets Investments, at value (cost $2,778,441) $ Dividends and interest receivable Receivable from Adviser Receivable for Fund shares sold Other assets Total Assets Liabilities Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gain Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within ninety days of purchase. The accompanying notes are an integral part of these financial statements. 14 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statement of Operations For the Year Ended August 31, 2012 Investment Income Dividend income $ Interest income 50 Total Investment Income Expenses Administration fees Transfer agent fees and expenses Fund accounting fees Advisory fees Audit and tax fees Custody fees Legal fees Chief Compliance Officer fees and expenses Federal and state registration fees Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 15 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Statements of Changes in Net Assets Year Ended Period Ended August 31, 2012 August 31, 2011(1) From Operations Net investment income (loss) $ $ ) Net realized gain from investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) From Distributions Net realized gain on investments ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared — Costs for shares redeemed(2) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Undistributed Net Investment Income $ $ — The Fund commenced operations on December 31, 2010. Net of redemption fees of $3 and less than $1 for the periods ended August 31, 2012 and August 31, 2011, respectively. The accompanying notes are an integral part of these financial statements. 16 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Period Ended August 31, 2012 August 31, 2011(1) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2)(5) Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % After waiver and expense reimbursement(4) %(6) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) )% )% After waiver and expense reimbursement(4) % )% Portfolio turnover rate(3) % % The Fund commenced operations on December 31, 2010. Per share net investment income (loss) has been calculated using the daily average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. Rounds to less than 0.5 cent per share. Effective December 29, 2011, the expense cap was lowered to 1.30% from 2.00%. The accompanying notes are an integral part of these financial statements. 17 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements August 31, 2012 Organization Trustfor Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Morgan Dempsey Small/Micro Cap Value Fund (the “Fund”) represents a distinct diversified series with its own investment objective and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held. The Fund became effective on April 30, 2010 and commenced operations on December 31, 2010. Costs incurred by the Fund in connection with the organization and the initial public offering of shares were paid by Morgan Dempsey Capital Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the 18 MORGAN DEMPSEY SMALL/MICRO CAP VALUE FUND Notes to Financial Statements (Continued) August 31, 2012 Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: • Level 1 – Quoted prices in active markets for identical securities. • Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2012: Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
